Citation Nr: 1642396	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-07 971	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE


Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from October 1999 to October 2003.  He received the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which assigned a 50 percent disability rating to service-connected PTSD, effective October 1, 2012.  A notice of disagreement was filed in February 2013.  In a March 2013 rating decision, the RO assigned a 100 percent rating per 38 C.F.R. § 4.29 (2015), effective April 4, 2012, and assigned a 50 percent rating, effective October 1, 2012.  A statement of the case was issued in March 2013, and a substantive appeal was received in March 2013.


FINDING OF FACT

On October 17, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
PAUL SORISIO
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


